Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145477                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145477
                                                                    COA: 304273
                                                                    Monroe CC: 06-035599-FH
  ALFONZO ANTWON JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we AFFIRM the result
  reached in the June 21, 2012 judgment of the Court of Appeals. Defendant was given
  timely notice of his enhancement level and had sufficient prior convictions to support a
  fourth habitual enhancement. Relief is barred by MCL 769.26 because there was no
  miscarriage of justice when the trial court allowed the prosecution to amend the notice to
  correct the convictions or when it sentenced defendant as a fourth habitual offender. In
  addition, affirming defendant’s sentence as a fourth habitual offender is not inconsistent
  with substantial justice. MCR 2.613(A). With regard to defendant’s remaining issues,
  we are not persuaded that they should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2013
           t1223
                                                                               Clerk